This is a proceeding under article 78 of the Civil Practice Act to review a determination of the Board of Regents which suspended petitioner’s license as a physician for a period of two years. Petitioner was charged with two offenses: (1) That on January 30, 1942, he agreed to procure and perform a criminal abortion on one Gertrude Datz; (2) that in March, 1944, he procured a criminal abortion to be performed upon one Antoinette O’Connor by Dr. Louis Leventhal. Petitioner admitted the truth of the second charge, and upon conflicting testimony he was found guilty of the first charge. He was accorded a fair hearing and no prejudicial errors were committed against him. Only. questions of fact are involved and the determination is not against the preponderant weight of evidence. Determination confirmed, without costs. All concur.